UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/16 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. Dreyfus International Small Cap Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Small Cap Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Information About the Renewal of the Fund’s Management Agreement 30 FOR MORE INFORMATION Back Cover Dreyfus International Small Cap Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Small Cap Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by Mark A. Bogar, James A. Lydotes, and Andrew Leger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus International Small Cap Fund’s Class A shares produced a total return of -1.60%, Class C shares returned -1.97%, Class I shares returned -1.45%, and Class Y shares returned -1.45%. 1 In comparison, the fund’s benchmark, the S&P Developed Ex-U.S. Small Cap Index, produced a total return of 3.17% for the same period. 2 International small-cap equities ended the reporting period with moderate gains, on average, despite high levels of volatility driven by a variety of fiscal and economic uncertainties. The fund lagged its benchmark, primarily due to disappointing stock selections in Japan and Italy. Effective November 2015, Andrew Leger became a Portfolio Manager for the fund. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of small-cap foreign companies. The fund’s portfolio managers use a disciplined investment process that relies on a bottom-up investment approach using proprietary quantitative models and traditional qualitative analysis to identify attractive stocks. This investment process is designed to produce a diversified portfolio that has a below-average price/earnings ratio and an above-average earnings growth trend. The portfolio managers monitor the securities in the fund’s portfolio, and will consider selling a security if its target price is exceeded, there is a negative change in the company’s fundamentals, or there is a deterioration in its ranking by the proprietary quantitative models. Volatility Buffeted Small-Cap International Markets International equity markets slipped lower in choppy trading during the last two months of 2015 under pressure from weakening commodity prices and concerns that the European Central Bank (ECB) did not more substantially expand its policy of monetary easing. Investor sentiment turned more sharply negative in January 2016 in response to further deterioration in oil and other commodity prices, disappointing economic data in China, doubts about the effectiveness of Japanese economic policy, and worries that higher short-term rates in the United States might weigh on global economic activity. These concerns drove the benchmark broadly lower through the first two weeks of February. International stocks staged a dramatic recovery starting in mid-February when investors responded positively to encouraging European and U.S. economic data, a rebound in commodity prices, the announcement of another round of monetary easing from the ECB, and indications from U.S. monetary policymakers that they would proceed cautiously with regard to additional rate hikes. The energy and basic materials sectors led the rally, during which smaller-cap stocks tended to outperform their larger-cap counterparts. By the end of the reporting period, small-cap international equities had more than recouped their previous losses. Some Stock Selections Disappointed With macroeconomic developments rather than company fundamentals driving stock markets during much of the reporting period, the fund’s disciplined, bottom-up investment process produced disappointing results in some areas. The fund underperformed its benchmark most notably among Japanese holdings that proved sensitive to the rising value of the yen. These 3 DISCUSSION OF FUND PERFORMANCE (continued) included information technology stocks, such as semiconductor maker Hitachi Kokusai Electric; industrial companies, such as transportation infrastructure provider Nippon Signal Co.; and financial institutions, such as Chiba Bank. Italian financial holdings— Banco Popolare Società Cooperativa and asset management group Anima Holding—suffered declines in response to the ECB’s negative interest rate policy. Underweighted exposure to the Canadian market, particularly in the recovering basic materials sector, further hampered relative results, as did a pair of U.K.-based holdings: media company Entertainment One and fashion designer Jimmy Choo. On a more positive note, the fund’s investments in several international markets enhanced relative performance. In Hong Kong, regional bank Dah Sing Financial benefited from expanding margins and effective cost management, and mobile game developer IGG encountered growing international demand for its products. In the Netherlands, staffing company USG People climbed after an acquisition bid, and diversified industrial services provider TKH Group experienced positive trends in several of its divisions. In France, technology consultants Alten and Atos performed notably well, and toll road operator Eiffage reported better-than-expected earnings and rising revenues. Other top performers included two Japanese companies, seafood manufacturer Nippon Suisan Kaisha , and drug and consumer product maker Lion, which helped compensate for some of the fund’s losses in other areas of the Japanese market. Positioned for International Recovery With many of the world’s central banks committed to policies of monetary easing and with key economic indications showing signs of improvement in many parts of the developed world, we believe that international small-cap equities are well positioned to perform well over the months ahead. Therefore, we have positioned the fund to benefit from potential asset appreciation by increasing its exposure to the information technology and materials sectors while reducing its financial sector holdings. May 16, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The S&P Developed Ex-U.S. Small Cap Index is a market capitalization-weighted index designed to define and measure the investable universe of publicly traded small cap companies domiciled in developed countries outside the United States. The index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Small Cap Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.91 $ 10.44 $ 5.58 $ 5.43 Ending value (after expenses) $984.00 $980.30 $985.50 $985.50 COMPARING YOUR FUND’S EXPENSES
